Citation Nr: 0710606	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  02-03 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder, including as secondary to service-connected tinea 
pedis or pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active military service from September 1989 
to April 1993.

This appeal is from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied service connection for bilateral 
knee disability as not well grounded.  The RO re-adjudicated 
the veteran's claim under the Veterans Claims Assistance Act 
in January 2002 and February 2003, and continued the previous 
denials.  In September 2002, the veteran testified at an RO 
hearing.  The Board of Veterans' Appeals (Board) remanded the 
case in August 2005.  It is again before the Board for 
appellate review.


FINDING OF FACT

The veteran's bilateral internal knee derangement results 
from altered gait that is caused by service-connected 
bilateral foot disabilities.


CONCLUSION OF LAW

The veteran's bilateral internal knee derangement is 
proximately due to or the result of (caused by) service-
connected disease.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.310 (2006) as amended 71 Fed. Reg. 52747 
(Sep. 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) prescribed 
VA's duty to notify and assist claimants for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2003).  
Whereas the evidence of record is sufficient to allow a 
complete grant of the benefits sought, any question whether 
VA discharged the specific duties or the intent of the VCAA 
is moot.

In addition to direct service connection of a disability, 
i.e., showing the claimed disability is the direct result of 
disease or injury incurred in service, regulation provides 
that "[d]isability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected."  38 C.F.R. § 3.310(a) (2006).  Such secondary 
disability need not be caused by the service-connected 
disability, but may result from the aggravation by a service-
connected disability of a condition it did not cause.  71 
Fed. Reg. 52747 (Sep. 7, 2006) (to be codified at 38 C.F.R. 
§ 3.310(b)); see Allen v. Brown, 7 Vet. App. 439 (1995).

The September 2005 VA examiner diagnosed the veteran as 
having internal derangement of both knees.  He opined that it 
is as likely as not related to the veteran's abnormal gait, 
which he described in persuasive detail.  VA granted service 
connection for bilateral ankle disorders in February 2003, 
adjudicating that the veteran's ankle disorders were caused 
by the veteran's walking on the extreme outside edges of his 
feet, which resulted from his service-connected foot 
disorders.  Whereas the September 2005 examiner expressed an 
even probability that the veteran's knee pathology is due to 
his abnormal gait, the evidence is in equipoise on this point 
material to this claim.  The veteran gets the benefit of the 
doubt, and the fact is established.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2006).

There is a medical finding of current bilateral internal knee 
derangements related to the veteran's abnormal gait.  There 
is an adjudicated finding that the veteran's abnormal gait is 
due to his service-connected bilateral service-connected foot 
disabilities.  Together, these findings comport fully with 
the legal criteria for secondary service connection of 
disability resulting from or proximately due to service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).

Neither the September 2005 VA compensation examination 
report, nor a November 2005 addendum to that report, nor any 
other evidence of record permits a finding that the service-
connected disabilities aggravated but did not cause the 
bilateral internal knee derangement.  Consequently, service 
connection is granted based on cause rather than based on 
aggravation.  See 71 Fed. Reg. 52747.  The issue of service 
connection for a knee disorder on a direct basis is moot.


ORDER

Service connection for bilateral internal knee derangements 
caused by service-connected bilateral tinea pedis and 
bilateral pes planus is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


